Case:15-24071-EEB Doc#:81 Filed:12/11/18               Entered:12/11/18 11:26:18 Page1 of 1

        UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

       IN RE:                                               CHAPTER 13
       SHAWNA LEE RODARTE                                   CASE: 15-24071 EEB
       RANDON NORMAN RODARTE,
       DEBTOR(S)




         CHAPTER 13 TRUSTEE’S WITHDRAWAL OF MOTION TO DETERMINE
                                TREATMENT


          COMES NOW, Adam M. Goodman, Standing Chapter 13 Trustee, and files this
   Withdrawal of Motion to Determine Treatment. The issues presented have been resolved.


   Dated: December 11, 2018


                                                 Respectfully submitted,

                                                 _/s/ Adam M. Goodman_______
                                                 Adam M. Goodman
                                                 Standing Chapter 13 Trustee
                                                 1888 Sherman Street, Suite 750
                                                 Denver, Colorado 80203
                                                 (303) 830-1971 phone
                                                 (303) 830-1973 facsimile
                                                 agoodman@ch13colorado.com


                                  CERTIFICATE OF SERVICE



           I hereby certify that a true and correct copy of the above Withdrawal of Motion to
   Determine Treatment was placed in the U.S. Mail, postage prepaid on or delivered
   electronically via CM/ECF December 11, 2018 addressed as follows:

   Shawna Lee Rodarte
   Randon Norman Rodarte
   1526 S. Hoyt Street
   Lakewood, CO 80232


   VIA CM/ECF
   Larry D. Brown
                                                 /s/ Anne DeWitt
                                                 Chapter 13 Staff Member
